    AO l99A (Rev. I l/08) Order Setting Conditions ofRelease                                                                 Pagelof 3   Pages




                                           Uirurso Srarss Dtsrrucr CoURT                                                 U.S, DISTRICT COURT
                                                                         for the
                                                                                                                        DISTRICT OF VERMONT
                                                                  District of Vermont                                            FILED

                                                                                                                        EY

                       United States of America                            )
                                  v.                                       )
                                                                           )       Case   No.   2:19-cr-55-3
                           Gregory R.     Miller                           )
                                 Defendant                                 )

                                            ORDER SETTING CONDITIONS OF RELEASE

.   tT IS ORDERED that the defendant's release is subject to these conditions:

                (l)   The defendant must not violate any federal, state or local law while on release.

                (2)   The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                      42 U.S.C. $ l4l35a.

                (3)   The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
                      change in address or telephone number.

                (4)   The defendant must appear in court as required and must surrender to serve any sentence imposed

                      The defendant must appear at (if blanlc to be notified)



                                                                                                        Date and Time




                                             Release on Personal Recognizance or Unsecured Bond

    IT IS FURTIIER ORDERED that the defendant be released on condition that:

    ( r' )       (5) The defendant promises to appear in court as required and surrender to serve any sentence imposed.

    (       )    (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of
                                                                                                               dollars ($
                      in the event ofa failure to appear       as required or surrender   to serve any sentence imposed.




                        DISTRIBUTION:      COURT DEFENDANT PRETRIAL SERVICES                     U.S.   ATTORNEY        U.S. MARSHAL
    AO l99B (Rev. 03/09) Additional Conditions of Release                                                                                         Page                of            Pages

                                                                 ADDITIONAL CONDITIONS OF RELEASE
        Uponfindingthatreleasebyoneoftheabovemethodswillnotbyitselfreasonablyassurethedefendant'sappearance                                   andthesafetyofotherpersonsorthecommunity,
IT IS FURTHER ORDERED that the defendant',s release is subject to the conditions marked below:
(     ) (7)        The defendant is plaoed in the custody of:
                   Person or organization
                   Address (only if abwe is an organization)
                   city   and   state                                                                                    Tel. No. (only if abwe is an organization)

proceedings, and (c) to notiS the court immediately ifthe defendant violates any condition ofrelease or disappears.

                                                                                        Signed:
                                                                                                                    Cuslodian or Prory                                       Date
( / ) (8) Thedefendantmust:
      ( I ) @) report to the pretrial           services officer as directed.
                          telephone number                                no laler than
         (     )   (b)    execute a bond or an agreement to forfeit upon failing to appear as required the following sum ofmoney or designated property:


         (     )   (c)    post with the cour1 the following proofofownership      ofthe desigrrated property, or the following amount or percentage ofthe above-described sum

         (     (d)
               )          execute a bail bond wittr solvent sureties in the amount    of$
         (t    (e)
               )          maintain or actively seek employment.
         (   ) (f)        maintain or conrmence an education program.
         (   ) (d         surrender any passport   to:  U.S. Disuict Court Clerk's Office - District of Vermont within 48 houqq.
         (   ) (h)        obtain no passport.
         (,/ ) (i)        abide by the following restrictions on personal association, place ofabode, or Eavel:
                          advance bv Pretrial Services. Maintain residence as aooroved bv Pretrial Services,
         (   r' ) 0)      avoid all contactlirectly or indireotly, with any person who is or may become a victim or potential witness in the investigation or
                           prosecution, including but not limited   to:   Goverment identified witnesses and codefendants


         (     )   (k)     undergo medical or psychiatric   treatnent: Particioate in mentul h.qlth tt              *   di.."t.d,   .i
                                                                                                           "fn"ot
                            monitor comoliance. Take medications     as orescribed.
         (     )   0)      retumto custodyeach (week) day at                                o'clock after being released each (week) day at                           o'clock for employmen!
                           schooling, or the following purpose(s):

         (     )(m)
         (   r' ) (n)      refrain ftom possessing a firearrq destructive device, or other dangerous weapons.
         (   / ) (o)       refrain from (   {) ny (        ) excessive use of alcohol.
         (   / ) (p)       refrain from use or unlawful possession of a narootic drug or other contolled substances defined in 2l U.S.C. $ 802, unless prescribed by a licensed medical
                           practitioner.
         (   / ) (q)       submit to any testing required by ttre prefial services office or the supervising offioer to determine whettrer the defendant is using a prohibited substance. Any
                           testing may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote aloohol testing systerq and/or any form of
                           prohibited substanc€ screening or testing. The dsfendant must refrain fiom obstructing or afiempting to obstruct or tamper, in any fashion, with the efficiency
                           and accuracy ofany prohibited substance testing or monitoring which is (are) required as a oondition ofrelease'
         (r' ) G)          participate in a program of inpatient or outpatient substance abuse therpy and counseling if the pretrial services office or supervising officer considen it
                           advisable.
         ( ) (s)           participate in one ofthe following location monitoring program components and abide by its requirements as the pretrial services officer or supervising
                           officer instructs.
                           ( )       (i) Curfew. You are restricted to your residence every      day (    ) from                         to        ,     or () as directed by the pretrial
                                         services office or supervising officer; or
                           ( )      (ii) Home Detention. You are restricted to your residence at all times exc€pt for employment; education; religious services; medical, substance abuse,
                                         or mental health treatnent; attomey visits; court appgarances; courtordered obligations; or other activities pre-approved by the pretrial servioes
                                         office or supervising officer; or
                           ( )     (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
                                         sp€cifioally approved by the court.
         (     )   (t)     submit to the location monitoring indicated below and abide by all ofthe program requirements and instruotions provided by fte pretrial services offioer or
                           supervising ofiicer related to the proper operation ofthe technology.
                           (, .) d"t"rrin"r.
                                   The defendant must pay alt or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer


                           (     ) (i) Location monitoring technotogy as directed by the pretrial services office or supervising officer;
                           (     ) (ii) Radio Frequenoy (RF) monitoring;
                           (     ) (iiD Passive Global Positioning Satellite (GPS) monitoring;
                           (     ) (iv) Active Global Positioning Satellite (cPS) monitoring (including "hybrid" (Active/Passive) GPS);
                           (     ) (v) Voics Recogrition monitoring.
         (   / ) (u)       report as soon as possible to the pretrial services offrce or supervising officer any contact with any law enforcement personnel, including, but not limited to'
                           any arrest, questioning, or traffic stop.
         ( /) (v)         maintain contact with attomey.
         (   )(w)         once a treafinent bed is available, the defendant shall report directly to the approved residential treatnent program upon release. The defendant shall abide by
                          program rules and regulations, execute all release formi, successfully complete the program, and follow all aftercare instructions and recommendations.
         (      )t*l
AO l99C (Rev. 09/08) AdvioeofPenalties                                                                        Page                 3    Pages


                                          ADYICE OF PENALTIES AI\D SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fme, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         )
        (I    an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen yeani or more - you will be fined
              not more than $250,000 or imprisoned for not more than l0 years, or both;
        Q) al offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                               -
        (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                              -
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                               Directions to the United States Marshal

({)     The defendant is ORDERED released after processing.
()      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custody, the      must be produced before
        the appropriate judge at the time and place specified.



Date:             4/10/2019



                                                                                          Printed name and title




                    DISTRIBUTION:        COURT DEFENDANT          PRETRIAL   SERVICE     U.S.   ATTORNEY       U.S. MARSHAL
